DETAILED ACTION
	For this Office action, Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 16 December 2021, regarding the grounds of rejection of the respective claims under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection are withdrawn.  After full consideration of the claim amendments and the applicant’s arguments regarding the grounds of rejection based on prior art, said arguments are considered persuasive; therefore, the grounds of rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn.  For more detail on why the grounds of rejection are withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 16 December 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Kevin S. Lemack on 24 February 2022.
The application has been amended as follows: 
Claim 12 shall now read as:
12.  (Lines 9-10)…downstream of said second purification stage in a circulation flow direction; and…

Claim 15 shall now read as:
15.  (Line 2)…system of claim 4, wherein the UV radiation treatment device is a…

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: as disclosed in the Applicant Arguments/Remarks Made in an Amendment filed 16 December 2021, independent Claims 1, 10 and 12 each recite a recirculation loop, a first purification stage and the requirement of blocking a flow of purified water from the first purification stage while draining purified water from said first purification stage using a pump.  This feature, along with the structure recited for the water and purification dispensing system .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        02/24/2022